     Case 2:18-cv-05217-MLCF-MBN Document 83 Filed 06/05/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

THE PARISH OF PLAQUEMINES                                                   CIVIL ACTION

v.                                                                          NO. 18-5217

RIVERWOOD PRODUCTION CO., ET AL.                                            SECTION “F”


                   The State of Louisiana’s Memorandum in Opposition to
                       Motion to Stay Remand Order Pending Appeal

May It Please the Court:

       Plaintiffs-Intervenors, the State of Louisiana, through the Department of Natural

Resources, Office of Coastal Management, and its Secretary, Thomas F. Harris, and the State of

Louisiana ex rel. Jeff Landry, oppose the defendants’ request for a stay in this matter. The facts

of this case do not support such a stay.

       The first factor to consider in determining whether a stay is appropriate is “the likelihood

of [mover] prevailing on the merits on appeal ….” Wildmon v. Berwick Universal Pictures, 983

F.2d 21, 23 (5th Cir. 1992). Defendants argue that they need not show that they are likely to

succeed on the merits, but only to show “a substantial case on the merits when a serious legal

question is involved and [] that the balance of equities weighs heavily in favor of granting the

stay,” citing Campaign for Southern Equality v. Bryant, 773 F.3d 55, 57 (5th Cir. 2014). The

defendants cannot make any of these showings.

       Certainly the defendants are not likely to succeed on the merits. In its 64-page opinion,

this Court dismissed every asserted theory of federal jurisdiction and the procedural propriety of

this removal. The defendants were uniformly unsuccessful in their original, timely removals; there

is no reason to believe that this untimely assertion will be found any more persuasive.



                                                1
      Case 2:18-cv-05217-MLCF-MBN Document 83 Filed 06/05/19 Page 2 of 5



        One can perhaps argue that whether the specter of long-ago federal regulation somehow

inhibited the defendants’ application for or compliance with state permits beginning in 1980 is a

“serious legal question” (though the undersigned would rather not), but whether that assertion was

made timely is a simple issue of fact. This Court found, as did the magistrate judge in the Western

District, that the original petition’s explicit assertion that the defendants’ activities were not

lawfully commenced and citation of Office of Conservation permits dating from the 1940’s were

sufficient to put the defendants’ on notice that their World War II-era activities would be at issue

in these cases. That finding does not present a legal question at all, much less a “serious” one.

        Nor do the balance of equities favor granting a stay. These cases have been pending for

six years, since 2013, and about four of those years have been spent in federal court on the

defendants’ relentless pursuit of their chimera of federal jurisdiction. During the two short years

in state court, substantial progress was made toward resolution on the merits – the only such

progress made to date. Staying these proceedings would postpone the merits resolution even

further. The defendants’ request for a stay amounts to nothing more than a request for assistance

with their dilatory strategy at the expense of substantive resolution of the claims of the Parish and

the State.

        The second factor and third factors necessary to support a stay are the likelihood that the

defendants will suffer “irreparable injury” from the denial of the stay, and the likelihood that the

plaintiffs will not be harmed by the delay. Wildmon, supra. Neither is true here. The only injury

the defendants cite – having to litigate in state court pending appeal – has never been found to be

the kind of irreparable injury that would justify a stay in this case. 1 Indeed, the work to be done



1
  In Wiengarten Realty Investors v. Miller, 661 F.3d 904, 913 (5th Cir. 2011), the court of appeals
rejected an argument that being required to litigate during the pendency of an appeal over
arbitrability constituted irreparable harm for purposes of a stay.
                                                 2
      Case 2:18-cv-05217-MLCF-MBN Document 83 Filed 06/05/19 Page 3 of 5



in this case2 upon remand to state court is preparing for trial on the merits; that will have to be

done even if the Fifth Circuit should ultimately decide the case should be in federal court. In the

unlikely event that the defendants prevail on appeal, all of the work done while the case is in state

court will be transferable to federal court, so there will be essentially no extra expense in preparing

in state court. The defendants will not suffer any irreparable injury, so the stay should be denied

on that basis.

        The plaintiffs, on the other hand, would be harmed by staying this matter, because it will

further delay its resolution. As noted above, approximately four of the six years this case has been

pending have been spent in federal court litigating the jurisdictional issue, at the obvious expense

of moving the case toward resolution on the merits. The defendants have delayed this case enough

already; there is no justification for further delay.

        The final factor is whether a stay is in the public interest. The public’s interest is in final

resolution of this case as soon as possible. As the Court is certainly aware, land loss along

Louisiana’s coast, including in the geographic area at issue in this suit, is accelerating as

subsidence and climate change advance. If the defendants are held liable in this case, then any

award against them will be used for integrated coastal protection, including restoration and

hurricane protection, pursuant to La. R.S. 49:214.36(O). On the other hand, if the defendants are

exonerated, then the public, including the legislature and the federal government, will know that

no assistance in combating coastal land loss will come from the defendants. In either case, the

public’s interest is in resolving this case as expeditiously as possible, so a stay is unwarranted on

that basis.




2
 This case was not one of the five cases the Plaquemines Parish court set for trial, so at this point
virtually nothing has been done by way of trial preparation.
                                                   3
     Case 2:18-cv-05217-MLCF-MBN Document 83 Filed 06/05/19 Page 4 of 5



                                           Conclusion

       Because the defendants are unlikely to prevail on appeal, and because they have delayed

this case for too long already, the motion for stay pending appeal should be denied.

                                             Respectfully submitted,



                                             /s/ Donald W. Price
                                             J. Blake Canfield (Bar #30426
                                             Executive Counsel
                                             Donald W. Price (Bar #19452)
                                             Special Counsel
                                             Louisiana Department of Natural Resources
                                             P.O. Box 94396
                                             Baton Rouge, LA 70804
                                             Telephone: (225) 342-2710
                                             Fax: (225) 342-5861

                                             Megan K. Terrell (Bar # 29443)
                                             Legal Advisor
                                             Governor’s Office for Coastal Activities
                                             900 North Third Street, Fourth Floor
                                             Baton Rouge, LA 70802
                                             Telephone: (225) 342-6952

                                             Attorneys for Intervenor, the State of Louisiana,
                                             through the Department of Natural Resources,
                                             Office of Coastal Management, and it Secretary,
                                             Thomas F. Harris




                                                4
     Case 2:18-cv-05217-MLCF-MBN Document 83 Filed 06/05/19 Page 5 of 5



                                              /s/Ryan M. Seidemann
                                              Ryan M. Seidemann (Bar #28991)
                                              Assistant Attorney General
                                              Louisiana Department of Justice
                                              1185 North 3rd Street
                                              Baton Rouge, Louisiana 70802
                                              Telephone No.:        (225) 326-6085
                                              Facsimile:            (225) 326-6099


                                              Attorney for Intervenor-Plaintiff, the State of
                                              Louisiana, Ex Rel. Jeff Landry Attorney General




                                    CERTIFICATE OF SERVICE

       I hereby certified that on June 5, 2019, a copy of the above and foregoing Memorandum in

Opposition to Motion to Stay Remand Order Pending Appeal was electronically filed with the

Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel of record

by operation of the Court’s electronic filing system.

       Baton Rouge, Louisiana, this 5th day of June, 2018.



                                           /s/Donald W. Price
                                             Donald W. Price




                                                 5
